Citation Nr: 1045956	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  05-18 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than July 28, 1988, for 
the grant of a 100 percent disability rating for a service-
connected generalized anxiety reaction with major depression.

(The claims for clear and unmistakable error (CUE) in prior 
January 1984, October 1986, and April 1989 Board of Veterans' 
Appeals (Board) decisions are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1975.

This matter comes before the Board on appeal from a March 1996 
rating decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which increased the 
Veteran's service-connected generalized anxiety reaction with 
major depression to 100 percent disabling effective July 22, 
1992.  The Veteran appealed to the Board for an earlier effective 
date.

In February 1999, the Board denied the claim, finding that July 
22, 1992, was the proper effective date.  The Veteran appealed 
the Board's denial of an earlier effective date to the United 
States Court of Appeals for Veterans Claims (the Court).  In a 
November 1999 Joint Motion for Remand (JMR), both parties 
asserted that the Board had failed to address whether a July 1989 
communication from the Veteran constituted an informal claim for 
an increased disability rating. The Court granted the JMR and 
vacated the Board's February 1999 decision.  The case was then 
returned to the Board.

In August 2000, the Board issued a second decision which denied 
an effective date prior to July 22, 1992.  The Veteran appealed 
the decision to the Court.  A JMR was filed asserting that a 
remand was required in order to determine the potential 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA).  In May 2001, the Court granted the motion and vacated 
the Board's August 2000 decision.  The case was subsequently 
returned to the Board.

In October 2001, the Board issued a third decision which denied 
an effective date prior to July 22, 1992, and the Veteran 
appealed this determination to the Court. In May 2002, a JMR was 
filed in which both the parties asserted that a remand was 
required in order to provide adequate reasons and bases.  In June 
2002, the Court granted the motion and vacated the Board's 
October 2001 decision.  The case was again returned to the Board.

In September 2003, the Board remanded the claim for additional 
evidentiary development, namely to obtain VA outpatient records 
identified by the Veteran. Such was accomplished, and in the 
December 2003 rating action a Decision Review Officer (DRO) 
granted an effective date of July 28, 1989, for the Veteran's 100 
percent disability rating.  The Veteran filed a notice of 
disagreement with the December 2003 DRO decision.  A statement of 
the case which continued the July 28, 1989, effective date was 
issued in May 2005, and the Veteran perfected his appeal in May 
2005.

In May 2008, the Board granted an earlier effective date of July 
28, 1988, for the award of a 100 percent rating for a generalized 
anxiety reaction with major depression and the Veteran appealed 
this determination to the Court.  A JMR was filed with the Court 
in November 2009, which asked the Board to explain whether its 
May 2008 decision vitiated the finality of another Board decision 
which was rendered in April 1989 decision, bearing in mind that 
the July 28, 1988, effective date selected by the Board was 
protected by the terms of the JMR, and the Board was asked what 
impact this had on determining when an earlier increased rating 
claim was filed.  In essence, the JMR asked the Board to 
determine whether there was CUE in an April 1989 Board decision.  
The JMR also asked the Board to address a motion raising CUE in a 
January 6, 1984, Board decision.  In November 2009, the Court 
granted the JMR and vacated the Board's May 2008 decision to the 
extent that it did not grant an effective date prior to July 28, 
1988, and remanded the matter to the Board.

As noted above, the CUE motions are addressed in a separate 
decision issued by the Board.




FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the April 
17, 1989, Board decision that denied a rating in excess of 10 
percent for the Veteran's generalized anxiety disorder is final; 
this decision is not clearly and unmistakably erroneous.

2.  In a November 2009 Order, the Court vacated the Board's May 
2008 decision only to the extent that it denied an effective date 
prior to July 28, 1988, for a 100 percent rating for a 
generalized anxiety disorder with major depression. 


CONCLUSION OF LAW

The criteria for an effective date prior to July 28, 1988, for 
the grant of a 100 percent disability rating for a generalized 
anxiety reaction with major depression have not been met.  38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5110, 7104, 7105, 7111 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 
3.159, 3.400, 20.200, 20.201, 20.202, 20.302, 20.1100, 20.1103, 
20.1400-20.1411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
issue under 38 U.S.C.A. § 5101 as to providing an appropriate 
application form or completeness of the application.  

Next, the Board notes that the Veteran was not provided notice 
that fulfills the provisions of 38 U.S.C.A. § 5103(a) prior to 
the RO's initial adjudication of the claim in the March 1996 
rating decision.  Nonetheless, in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that once service 
connection is granted the claim is substantiated and further 
notice as to the effective date element is not required.  
Therefore, as a 100 percent rating for his psychiatric disorder 
has been granted and the Veteran is seeking an earlier effective 
date for the award of this disability rating, further notice 
regarding the effective date is not required.  Id; also see 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

The Board nonetheless finds that even if VA had such an 
obligation and failed to do so that such procedural defect does 
not constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to understand 
what was needed to substantiate the claim after reading the 
rating decision, statement of the case, supplemental statements 
of the case, and Court Orders.  Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the record 
shows that VA obtained and associated with the claims files all 
identified and available records.  

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Earlier Effective Date Claim

It is argued that the appellant is entitled to an earlier 
effective date for the 100 percent rating for his psychiatric 
disorder dating back to at least 1984 because the record shows 
that he met the criteria for a 100 percent rating since at least 
that time.  Moreover, in the November 2009 JMR and subsequent 
Order, the Court directed the Board to, among other things, 
address the issue of finality in the April 1989 Board decision 
and how that impacts the assignment of the effective date for the 
100 percent rating for the Veteran's psychiatric disorder.  It is 
also requested that the Veteran be afforded the benefit of the 
doubt.

If a Veteran files a claim for compensation with VA, and the 
claim is disallowed, he has the right to appeal that denial to 
the Board.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.  If the Veteran does not perfect an appeal, 
however, the rating decision becomes final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302(a), 20.1103.  Similarly, Board 
decisions are final on the date issued.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date for 
the assignment of an increased evaluation shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of the application therefore.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  The applicable statute specifically 
provides that the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if an application is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2).  However, if the increase became 
ascertainable more than one year prior to the date of receipt of 
the claim, then the proper effective date would be the date of 
the claim.  In a case where the increase became ascertainable 
after the filing of the claim, then the effective date would be 
the date of increase.  See generally Harper v. Brown, 19 Vet. 
App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim. Such 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
completion.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the date 
of receipt of the informal claim.  See 38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability which 
may establish entitlement.  Once a formal claim for pension or 
compensation has been allowed or a formal claim for compensation 
has been disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report of 
examination or hospitalization by VA or the uniformed services 
will be accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a VA 
or uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.  38 C.F.R. § 
3.157 (b)(2), specifically indicates that the date on which 
evidence is received from a private physician or layman is the 
date which will be used for effective date purposes.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

With the above criteria in mind, the Board first notes that the 
Court has indicated that the Board's May 2008 assignment of a 
July 28, 1988, effective date for the grant of a 100 percent 
disability rating for the Veteran's psychiatric disorder is not 
to be disturbed. 

However, the Board notes that an April 17, 1989, decision of the 
Board denied a rating in excess of 10 percent for the Veteran's 
generalized anxiety disorder.  Moreover, the Veteran and his 
representative do not claim and the record does not show that the 
appellant timely appealed the April 1989 Board decision to the 
Court and the Court thereafter vacated the April 1989 Board 
decision.  Therefore, the April 1989 Board decision is final on 
the date issued unless there is a showing CUE.  See 38 U.S.C.A. 
§§ 7104, 7111 (West 2002); 38 C.F.R. §§ 20.1100, 20.1400-20.1411 
(2010).  

As to CUE, for the following reasons (which are also explained in 
the separate decision being issued by the Board today), there is 
no CUE in the April 1989 decision.  To address the November 2009 
JMR, it is unclear as to why the Board selected an effective date 
of July 28, 1988, without finding CUE in the April 1989 decision.  
There are no findings within the Board's decision that suggests 
that it determined the April 1989 decision to be erroneous.  

Nonetheless, the Board notes that the Veteran in the JMR and 
subsequent pleadings specifically argued that the Board 
incorrectly applied 38 C.F.R. §§ 4.2, 4.3, and 4.125 (1988).  It 
is argued that the Board failed to accurately assess the level of 
the Veteran's psychiatric disability.  It is argued that the 
Board focused on evidence contemporaneous with a June 1976 RO 
decision instead of considering evidence contemporaneous with the 
1984 decision which establishes a more severe psychiatric 
condition.  It is also argued that the Board failed to properly 
distinguish between service-connected and non-service-connected 
symptomatology.

In this regard, after a review of the record on appeal with 
specific citation to the June 1988 VA examination, the Board 
concluded that the evidence did not show that the Veteran met the 
criteria for a rating greater than 10 percent for his psychiatric 
disorder under Diagnostic Code 9400.  Instead, the Board in April 
1989 concluded, as does the Board at this time, that a record 
which shows the claimant's subjective complaints of depression, 
social isolation, anxiousness, being tense, being agitated, and 
poor coping skills and whose adverse symptomatology noted on VA 
examination was limited to being easily irritated, paranoid, 
having poor problem solving skills, feeling despair and 
worthlessness, and his agitation causing trouble with 
concentration, memory, and thought confusion did not amount to 
anxiety that produces more than mild social and industrial 
impairment.  The Board's conclusion was further supported by the 
record which showed that the Veteran had been married for 17 
years and the June 1998 VA examiner also opining that his speech 
was normal, he was oriented, he had an adequate ability to 
calculate, his memory was intact, and he denied delusions or 
hallucinations.  It was also supported by the opinion by that 
examiner that the claimant exaggerated his symptoms.  Given the 
above analysis, the Board finds that the earlier finding by the 
Board was a tenable one and cannot be said to constitute an error 
about which reasonable minds could not differ.  See 38 C.F.R. 
§ 20.1403 (2010); Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (The Court 
has propounded a three-pronged test to determine whether CUE is 
present in a prior determination: (1) "either the correct facts, 
as they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error must 
be "undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and the law that 
existed at the time of the prior adjudication in question.).

The decision did not specifically cite to 38 C.F.R. § 4.2 or 
specifically discuss the September 1987 VA treatment records that 
had been added to the claims folder during the pendency of the 
appeal, which records were the only treatment records added to 
the claims folder since the time of the prior final October 1986 
Board decision. In this regard, the Board notes that these 
records show the claimant's complaints and treatment for his 
service connected and non service-connected psychiatric 
disorders.  However, they do not reveal that the Veteran's 
adverse symptomatology caused definite impairment in his ability 
to establish or maintain effective and wholesome relationships 
with people as well as psychoneurotic symptoms that produced 
definite industrial impairment.  While not cited to by the Board 
in the April 1989 decision, nothing in these records shows 
adverse symptomatology so much more severe than that which was 
reported at the June 1988 VA examination that it could be said 
that reasonable minds could not differ that the claimant met the 
criteria at that time for a 30 percent rating under Diagnostic 
Code 9400.  Therefore, the Board finds that the failure to 
discuss these records in the decision does not amount to CUE.  
See Oppenheimer, supra; Damrel, supra. 

Similarly, the Board notes that the Board decision did not 
specifically cite to the September 1987 VA treatment records that 
noted the Veteran's complaints and treatment for both his service 
connected and non service connected psychiatric disorders.  
However, the decision also did not rate the severity of the 
Veteran's adverse psychiatric symptomatology without taking into 
account the adverse psychiatric symptomatology caused by his non 
service connected psychiatric disorders.  Therefore, since the 
decision rated the severity of the Veteran's service connected 
psychiatric disorder based on all of his adverse psychiatric 
symptomatology, both service connected and non service connected, 
the claimant cannot be said to have been prejudiced by the 
Board's actions but instead benefitted from them.  

As to 38 C.F.R. § 4.3, not only did the decision specifically 
cite to this regulation but it discussed reasonable doubt.  As to 
38 C.F.R. § 4.125, while the decision did not specifically cite 
to this regulation, it specifically cited to Part 4 of the 38 
C.F.R. and it is clear that a de facto application of this 
regulation occurred because the Board gave differential 
consideration to the disabling affects of the claimant's 
psychiatric disorder.  

Accordingly, because the record shows that the Board at the time 
of the earlier decision had a tenable basis for not granting the 
claimant more than a 10 percent disability rating for his 
psychiatric disorder under all potentially applicable rating 
criteria (see 38 C.F.R. § 4.132, Diagnostic Code 9400 (1988)), 
because the Board applied 38 C.F.R. §§ 4.2, 4.3, and 4.125 on 
either a de jur or de facto bases, and/or because the failure to 
apply any of these regulations would not have manifestly changed 
the outcome of the decision, the Board finds that any claim for 
CUE in the Board's April  1989 decision must fail.

As a matter of law the effective date for the 100 percent rating 
for the Veteran's service connected psychiatric disorder may not 
be any earlier than the day after the issuance of the April 1989 
Board decision.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), 
(r); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the Board should deny the 
claim on the ground of lack of legal merit).  

Clearly, the July 28, 1988, effective date pre-dates the final 
April 1989 Board decision.  Nevertheless, the selection of this 
effective date is the law of the case.  See Cf. Chisem v. Gober, 
10 Vet. App. 526, 527-8 (1997) (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a previous 
appeal of the same case, and therefore, Board is not free to do 
anything contrary to the Court's prior action with respect to the 
same claim).  Therefore, while the Board cannot find a legal 
basis for the July 28, 1988, effective date for the grant of a 
100 percent disability rating for the Veteran's service connected 
psychiatric disorder, the Board also cannot find a legal basis 
for an earlier effective date since the effective date cannot, as 
a matter of law, be any earlier than the day following the final 
April 1989 Board decision.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii), (r); Sabonis, supra.  Therefore, the claim must 
be denied. 

In reaching the above conclusion the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

An effective date prior to July 28, 1988, for the grant of a 100 
percent disability rating for a generalized anxiety reaction with 
major depression, is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


